DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 5 objected to because of the following informalities: typo thought to be “shoulder” applicant typed “should”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-9, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Shaw US 2017/0043783 A1.
As to claim 1, claim 17, and claim 18, Shaw discloses a vehicle control system comprising [Shaw: Abstract]: 
one or more image sensors disposed on a vehicle to have a field of view of an inside of the vehicle [Shaw: Fig. 1 #54, 0013, 0016, 0017]; and 
a controller [Shaw: #100] connected to the image sensor to perform communication [Shaw: Fig. 2] and configured to control the vehicle according to a state of a child existing in the vehicle [Shaw: 0013], wherein the controller is configured to: 
recognize an occupant sensing area on the basis of image data generated by the image sensor [Shaw: 0013]; 
determine whether an occupant is the child on the basis of the occupant sensing area [Shaw: 0031, 0032]; 
determine whether the state of the child is a dangerous situation on the basis of at least one of an existence of the child alone in the vehicle for a predetermined reference time or more [Shaw: 0036, 0037] and a movement of the child in response to determining that the occupant is the child; and 
control the vehicle according to an indoor state of the vehicle in response to determining that the state of the child is a dangerous situation [Shaw: 0039].
As to claim 2, Shaw discloses wherein the controller is configured to: estimate a size of an upper body of the occupant by calculating an area of the occupant sensing area [Shaw: 0032 facial size is explicit a face is an upper body of an applicant where the word “body” is using the broadest dictionary definition. Applicant may consider torso or chest to remove this interpretation.]; and determining the occupant to be the child when the estimated size of the upper body is below a predetermined reference size value [Shaw: 0032 it is inherent that there is some cutoff between a child and an adult].
As to claim 3, wherein the controller is configured to: extract a length of an upper body of the occupant from the occupant sensing area [Shaw: 0032 face is upper body. See claim 2. Length is included in the dictionary definition for size.]; and determine the occupant to be the child when the length of the upper body of the occupant is below a predetermined reference length value [Shaw: 0032 it is inherent that there is some cutoff between a child and an adult].
As to claim 8, Shaw discloses wherein the image sensor includes a plurality of image sensors, and the plurality of image sensors are disposed on the vehicle to have fields of view of a plurality of seats installed in the vehicle [Shaw: 0017], 
wherein the controller determines whether the child exists alone in the vehicle on the basis of a plurality of pieces of data sensed by the plurality image sensors, respectively [Shaw: 0031, 0032].
As to claim 9, Shaw discloses wherein the controller generates an alarm signal for performing an alarm operation in the vehicle when the child exits in the vehicle for the predetermined reference time or more, and outputs the generated alarm signal [Shaw: 0051].
As to claim 13, Shaw discloses further comprising a temperature sensor configured to sense an indoor temperature of the vehicle [Shaw: 0036, 0037], wherein the controller is configured to: 
in response to determining the state of the child to be a dangerous situation, control the vehicle to operate an air conditioner disposed in the vehicle when the indoor temperature is higher than or equal to a previously set first reference temperature [Shaw: 0036-0037, 0048], and 
in response to determining the state of the child to be a dangerous situation, control the vehicle to operate a heater disposed in the vehicle when the indoor temperature is lower than or equal to a previously set second reference temperature [Shaw: 0036-0037, 0048].
As to claim 15, Shaw discloses further comprising a communication module configured to communicate with a rescue center [Shaw: 0036-0037], 
wherein the controller is configured to, in response to determining the state of the child to be a dangerous situation, generate a rescue signal for requesting a rescue from the rescue center and output the generated rescue signal [Shaw: 0036-0037].
As to claim 16, Shaw discloses further comprising a communication module configured to communicate with a mobile communication terminal of a guardian [Shaw: 0025], 
wherein the controller, in response to determining the state of the child to be a dangerous situation, generates a notification signal for providing image data including an image of the child and providing the mobile communication terminal with the generated notification signal [Shaw:0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of JP5453230B2, hereinafter Satoko.
As to claim 4, Shaw does not discloses using a ratio with the image data. Satoko discloses wherein the controller determines the occupant to be the child when a ratio of an area occupied by the occupant sensing area in an image is less than or equal to a predetermined reference ratio [Satoko: “When the volume determination unit 54 determines that the volume of the occupant region is within the predetermined volume range, the booster seat determination unit 55 classifies the occupant region into an upper body and a lower limb based on the seat region removal image. It is determined whether the ratio of the volume of the upper body with respect to the total volume of the area is equal to or less than a predetermined ratio.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify that image processing of Shaw to include the ratio on child presence determination of Satoko as it merely uses a known device in a known way with predictable results for the benefit of providing redundant safety measures. 
As to claim 5, Shaw does not disclose measuring the shoulder. Satoko discloses wherein the controller is configured to: extract an upper body length corresponding to an upper body of the occupant and a should length corresponding to a should of the occupant from the occupant sensing area; generate a determination index on which the upper body length and the should length are reflected; and determine the occupant to be the child when the determination index is less than or equal to a predetermined reference determination index [Satoko: “Next, in step S06, when the booster seat determination unit 55 determines that the ratio of the volume of the upper body to the total volume of the occupant region is larger than a predetermined ratio, the shoulder portion of the occupant is based on the seat region removal image. It is determined whether or not is detected. If the passenger's shoulder is detected in the determination result, it is determined that there is an adult in the passenger area. On the other hand, if the passenger's shoulder is not detected, the child seat and the child seat are included in the passenger area. It is determined that there is a child seated on.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify that image processing of Shaw to include the shoulder measurement child presence determination of Satoko as it merely uses a known device in a known way with predictable results for the benefit of providing redundant safety measures. 
As to claim 6, Shaw does not disclose head and torso measuring. Satoko discloses wherein the controller is configured to: distinguish a head sensing area corresponding to a head of the occupant from a torso sensing area corresponding to a torso of the occupant in the occupant sensing area; and determine the occupant to be the child when a ratio of the head sensing area to the torso sensing area is greater than or equal to a predetermined reference ratio [Satoko: “As described above, according to the occupant detection device 10 according to the present embodiment, the volume is comparable by comparing the cross-sectional image of the head region of the occupant (that is, the adult or child) with the cross-sectional image of the occupant region. It is possible to accurately discriminate between adults and child seats. That is, when there is an adult, the shoulder portion of the occupant is detected from a comparison between the cross-sectional image of the head region and the cross-sectional image of the occupant region, and when the child seat is present instead of the adult, From the comparison between the cross-sectional image and the cross-sectional image of the occupant area, the shoulder of the occupant is not detected. Thereby, when an occupant's head region is detected, it is possible to accurately determine whether there is an adult or a child seated on a child seat.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify that image processing of Shaw to include the ratio comparison child presence determination of Satoko as it merely uses a known device in a known way with predictable results for the benefit of providing redundant safety measures. 
As to claim 7, Shaw does not disclose head and body measuring. Satoko discloses wherein the controller is configured to: distinguish a head sensing area corresponding to a head of the occupant from a full body sensing area corresponding to a full body of the occupant in the occupant sensing area; and determining the occupant to be the child when a ratio of the head sensing area to the full body sensing area is greater than or equal to a predetermined reference ratio. [Satoko: “As described above, according to the occupant detection device 10 according to the present embodiment, the volume is comparable by comparing the cross-sectional image of the head region of the occupant (that is, the adult or child) with the cross-sectional image of the occupant region. It is possible to accurately discriminate between adults and child seats. That is, when there is an adult, the shoulder portion of the occupant is detected from a comparison between the cross-sectional image of the head region and the cross-sectional image of the occupant region, and when the child seat is present instead of the adult, From the comparison between the cross-sectional image and the cross-sectional image of the occupant area, the shoulder of the occupant is not detected. Thereby, when an occupant's head region is detected, it is possible to accurately determine whether there is an adult or a child seated on a child seat.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify that image processing of Shaw to include the ratio comparison child presence determination of Satoko as it merely uses a known device in a known way with predictable results for the benefit of providing redundant safety measures. 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw in view of KR20180062884A Woo.
As to claim 14, Shaw discloses operating the HVAC system if a child is in the vehicle based on temperature. further comprising an oxygen concentration sensor configured to sense an indoor oxygen concentration of the vehicle, wherein the controller is configured to, in response to determining the state of the child to be a dangerous situation, control the vehicle to open at least one of a window and a sunroof of the vehicle when the oxygen concentration sensed by the oxygen concentration sensor is lower than or equal to a previously set reference concentration [“As described above, according to the oxygen measurement / supply system of the vehicle interior and the method of the present invention, the oxygen amount in the vehicle is sensed through the oxygen amount sensor and the oxygen amount detected from the oxygen amount sensor is received If it is lower than the standard value, it is possible to move the window or HVAC Recirculation door to the fresh position so that outside air can be introduced by controlling the controller, and oxygen can be supplied to the inside of the vehicle by operating the blower, Therefore, it is possible to prevent an accident, and the indoor space is kept closed during stopping or parking, so that the infant and child can be left alone in the vehicle, thereby preventing the occurrence of a choking accident.”]. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the HVAC control of Shaw to included the oxygen controls linked to the HVAC as described in Woo as it merely uses a known device in a known way with predictable results for safety as disclosed in Woo.  

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the follow with emphasis on the underlined portion. The vehicle control system of claim 1, wherein the controller is configured to: generate at least one of a torso central point of a torso and a head central point of a head of the occupant in the occupant sensing area; identify a movement of the occupant by calculating an amount of the generated central point moved per unit time; and determine the state of the child to be a dangerous situation when the amount of the generated central point moved per unit time is less than or equal to a predetermined reference movement amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2004/0240706 Wallace an apparatus (20) for determining a location of a person's head (90) includes stereo vision system (60) for imaging an area of interest such as the interior of a vehicle (26). The vision system provides an image signal of the area of interest. An analyzer (80) analyzes the image signal to identify head candidates (90′, 210, 212, 214, 216) in the area of interest and provides data regarding any identified head candidates in the area of interest. A processor (80) processes the provided data regarding identified head candidates to locate the person's head. In an air bag restraining system (22), a controller (50) monitors the location of the person's head and controls an air bag (34) in response to a sensed crash condition (52) and the location of the person's head.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665